PER CURIAM.
This appeal by the defendant, IDelie West, attacks the sufficiency of an affidavit and’ search warrant which led to her arrest and’ conviction.
The crux of the defendant’s argument is-that the warrant and affidavit were insufficient and did not comply with the requirements of the Constitution of the State of Florida, Declaration of Rights, § 22, F.S.A.. and the Florida Statutes, § 93.04, F.S.A. because the words “According to the-Miami numbering system” in the otherwise accurate description did not particularly describe a house to be searched in Miami, Dade County, Florida.
The warrant issued by a Circuit Judge-of the. Eleventh Judicial Circuit in and for Dade County in the instant case properly-described the premises to be searched and' the judgment appealed from is affirmed on-the authority of Bonner v. State, Fla.1955, 80 So.2d 683.
Affirmed.